Title: To Thomas Jefferson from Benjamin Parke, 23 May 1804
From: Parke, Benjamin
To: Jefferson, Thomas


          
            Sir,
            Philadelphia 23d. May 1804.
          
          A friend was so good as to apply to your Excellency on my behalf for an appointment in the Land-office to be opened at Port St. Vincennes. Having lived some time at Vincennes and intending to make that place my residence in future, either the office of Receiver or Register would be convenient and acceptable to me. But Sir you would not have been troubled with this address had I not just been informed that my character has been very much misrepresented—I understand that it has been stated that I am, in the common acceptation of the word, a federalist. With whatever hypocricy I may have acted in the common ordinary concerns of life, with regard the administration of our Government, I never acted with duplicity. It is a censure I never merited. And from the candour with which I have invariably expressed my sentiments, I suppose I would sooner have been suspected for the commission of all the vices of the present profligate and depraved age, than for being a federalist. I take a pleasur in correcting the misrepresentation; particularly when it is imposed on those for whom I have always entertained the highest respect. I therefor take the liberty of forwarding the enclosed, & am
          with sentiments of the greatest consideration and Esteem your Excellency’s obt. Humbl. sert.
          
            B. Parke
          
        